Citation Nr: 1712400	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  06-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to a separate compensable evaluation for voiding dysfunction as an associated neurological abnormality to a service-connected lumbar spine disorder for the period prior to January 4, 2013.  

2.  Entitlement to a separate rating in excess of 40 percent for voiding dysfunction as an associated neurological abnormality to a service-connected lumbar spine disorder for the period since to January 4, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to April 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, in an October 2013 rating decision, the RO granted a separate 20 percent rating for voiding dysfunction, effective January 4, 2013.  In an October 2016 rating action, the RO assigned a 40 percent evaluation for voiding dysfunction, effective January 4, 2013.  

The issues of increased ratings for radiculopathy of each lower extremity were most recently before the Board in August 2016.  In that decision, the Board assigned a 20 percent rating for each lower extremity effective from June 23, 2004 through January 3, 2013.  The January 2015 Joint Motion also noted that the Board was to consider whether the issue of service connection for erectile dysfunction had been raised by the findings on a February 2010 VA examination.  The Board then remanded this matter in April 2015.  An October 2016 rating decision granted service connection for erectile dysfunction.  These issues have, therefore, been resolved, and are no longer before the Board.  


FINDINGS OF FACT

1.  For the period prior to January 4, 2013, the Veteran experienced very occasional urinary leakage without the need of absorbent materials or by increased voiding intervals.  

2.  For the period since January 4, 2013, the Veteran's voiding dysfunction has not required him to wear an appliance or to use more than four pads a day.  



CONCLUSIONS OF LAW

1.  The criteria for a separate compensable evaluation for voiding dysfunction as an associated neurological abnormality to a service-connected lumbar spine disorder for the period prior to January 4, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7517 (2016).

3.  The criteria for a separate compensable evaluation for voiding dysfunction as an associated neurological abnormality to a service-connected lumbar spine disorder for the period prior to January 4, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7517 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's VA medical records have been secured.  He has been afforded VA examinations to assess the severity of his voiding dysfunction.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In this case, the Veteran is service-connected for a lumbar spine disorder with a 40 percent disability rating under 38 C.F.R. § 4.71a, DCs 5237 and 5242.  This particular rating is not subject to this appeal.  Rather, when evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

As is relevant here, the Veteran is currently in receipt of a separate 40 percent disability rating for neurological complications to his bladder under 38 C.F.R. § 4.115b, DC 7517 (2016) (addressing injury to the bladder) for the period since January 4, 2013.  Disorders assigned this diagnostic code is to be rated as a voiding dysfunction as is characterized under 38 C.F.R. § 4.115a.  

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night warrants and a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

As an initial matter, the Board must determine whether a compensable rating is warranted for the period prior to January 4, 2013.  After a review of the evidence or record, the Board determines that a separate compensable rating is not warranted for the period prior to this date.  Specifically, at no point prior to this date does the clinical evidence establish that the Veteran wore absorbent pads.  Indeed, there is very limited evidence in the record concerning any treatment the Veteran received for the voiding dysfunction.  For example, at a VA examination in December 2004, the Veteran denied having any difficulty with urination or bladder incontinence.  At a VA outpatient treatment in October 2007, it was noted that he had been seen the previous month for urinary retention, although there was no mention of absorbent materials.  

Next, when he was examined by the VA for his low back disability in February 2010, the Veteran stated he had bladder problems and that he saw a urologist in 2009.  He also indicated that he was on medication.  A systems review found there was no history of urinary incontinence, urinary urgency, urinary frequency or urinary retention requiring catheterization.  

While it is true that, at a March 2013 VA genitourinary examination, the Veteran stated that he began to experience slight leakage beginning in approximately 2008.  However, this leakage was very occasional, and typically only occurred at night when he was lying down.  This, in the Board's view, does not constitute voiding dysfunction consistent with what is required for a compensable rating.  

Based on this evidence, the Board may conclude that the Veteran did receive what can be considered general treatment, but there is no indication that his voiding dysfunction had become very acute.  Indeed, there is no suggestion that he was wearing absorbent pads at that time.  Therefore, a separate compensable rating is not warranted for the period prior to January 4, 2013. 

Next, the Board considers whether a rating in excess of 40 percent is warranted for the Veteran's voiding dysfunction for the period since January 4, 2013.  In order to warrant the next-higher 60 percent evaluation for voiding dysfunction, the evidence must show the need for the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  

Based on the evidence of record, a rating in excess of 40 percent is not warranted.  Specifically, at a VA examination in January 2014, the Veteran stated that he used to get pads from the VA, but now buys his own.  However, he only wore the pads at night for sleeping.  

At a VA examination in March 2013, the Veteran stated that he experienced some urinary urgency, but he was able to control the urgency until he could reach a rest room facility.  While he used absorbent pads in bed at night and that they were usually dry in the morning, and there was no need for any appliances.  The voiding dysfunction did not require the use of an appliance, but it did cause urinary frequency.  The daytime voiding interval was between one and two hours and at night, he woke up to void three to four times.  

At a VA examination in November 2015, it was noted the Veteran had prostate cancer and urgency incontinence, the Veteran stated that he became incontinent when lifting and coughing.  While he indicated that he used absorbent pads for incontinence, but the number of pads he used was not recorded.  The voiding dysfunction did not require the use of an appliance.  Moreover, in July 2016, a VA medical provider reviewed the record and note that there was no use of absorbent materials.  In August 2016, the Veteran stated that he was never given absorbent pads by the VA, and that he uses towels that he changes twice a night.  He also said that he goes to the bathroom about three to four times a night.  

Finally, at a VA examination in September 2016, the Veteran stated he had leakage, especially at night.  He said he sleeps on absorbent material and that he gets up at least five times a night to urinate.  It was noted that he did not have renal dysfunction.  He had a voiding dysfunction that required him to sleep with absorbent material on the bed at night.  The voiding dysfunction did not require the use of an appliance.  It caused increased urinary frequency, with a daytime voiding interval between one and two hours, and he woke up at night five or more time to void.  The Veteran's voiding dysfunction did not cause signs or symptoms of obstructed voiding.  

In September 2016, the examiner who conducted the examination that month stated that the fact it was noted that the Veteran was voiding well on medication does not mean that he did not have a voiding dysfunction, i.e. incontinence or leaking.  It meant that he was voiding without obstructive symptomatology.  He did not wear pads, but slept with absorbent material on his bed.  

Overall, the Board concludes that the Veteran's urinary dysfunction is best characterized by a 40 percent disability rating for the period since January 4, 2013.  As a result, a rating in excess of 40 percent is not warranted since that date.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his bladder dysfunction is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his bladder dysfunction according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's bladder dysfunction has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board notes that he is service-connected for a number of related disorders and receives separate schedular ratings for these disorders under separate diagnostic codes.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a separate compensable evaluation for voiding dysfunction as an associated neurological abnormality to a service-connected lumbar spine disorder for the period prior to January 4, 2013, and a separate rating in excess of 40 percent since that date, is not warranted.  As such, the appeal is denied


ORDER

A separate compensable evaluation for voiding dysfunction as an associated neurological abnormality to a service-connected lumbar spine disorder for the period prior to January 4, 2013, is denied.  

A separate rating in excess of 40 percent for voiding dysfunction as an associated neurological abnormality to a service-connected lumbar spine disorder for the period since to January 4, 2013, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


